           Case 1:20-cv-04979-LGS Document 25 Filed 08/31/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
INTERNATIONAL ASSOCIATION OF                                   :
BRIDGE, STRUCTURAL, ORNAMENTAL AND :
REINFORCING IRON WORKERS UNION                                 :    20 Civ. 4979 (LGS)
LOCAL 361 and TRUSTEES of the IRON                             :
WORKERS LOCALS 40, 361 & 417 UNION                             :          ORDER
SECURITY FUNDS,                                                :
                                           Plaintiffs          :
                                                               :
                           -against-                           :
                                                               :
LOW-BID INC., PREMIER STEEL INC., J.                           :
MCNULTY ENTERPRISES and GEORGE T.                              :
MCNULTY,                                                       :
                                           Defendants.         :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the August 28, 2020, Order required, no later than August 31, 2020, at noon:

(i) the parties to file the joint letter and proposed case management plan or (ii) if Plaintiffs are not

in communication with Defendants, Plaintiffs to file a letter (1) requesting adjournment of the

initial pretrial conference for up to 30 days and (2) proposing a date prior to the conference to

present an Order to Show Cause for default judgment as to Defendants and related papers as

provided in the Court’s Individual Rules (Dkt. No. 23).

        WHEREAS, the parties have made no filings per the August 28, 2020, Order. It is hereby

        ORDERED that, if Plaintiffs are in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than

September 1, 2020, at noon, and shall explain why they repeatedly failed to comply with the

Court’s deadlines. If Defendants refuse to cooperate in the preparation of these documents,

Plaintiffs shall prepare and file them. If Plaintiffs are not in communication with Defendants, no

later than September 1, 2020, at noon, Plaintiffs shall file a letter (1) requesting adjournment of
          Case 1:20-cv-04979-LGS Document 25 Filed 08/31/20 Page 2 of 2


the initial pretrial conference for up to 30 days, (2) proposing a date prior to the conference to

present an Order to Show Cause for default judgment as to Defendants and related papers as

provided in the Court’s Individual Rules and (3) explaining why they failed to comply with the

Court’s deadlines. It is further

       ORDERED that Plaintiffs shall serve a copy of this Order on Defendants and shall file

affidavits of service no later than September 11, 2020.

       Plaintiffs are advised that continued non-compliance with Court-ordered deadlines may

result in dismissal of the action for failure to prosecute or sanctions.

Dated: August 31, 2020
       New York, New York




                                                   2
